 1 Elliot Gale (State Bar No. 263326)
   egale@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Ludgero Alves
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     LUDGERO ALVES,                                     Case No.: 2:18-cv-00904-JAM-AC
11
                    Plaintiff,
12                                                                      ORDER
13          vs.

14 EXPERIAN INFORMATION SOLUTIONS,
   INC., et. al.
15               Defendants.
16

17
                                                 ORDER
18
            Pursuant to the stipulation of the Parties, Experian Information Solutions, Inc. is dismissed
19
     with prejudice and each party shall bear its own attorneys’ fees and costs.
20

21
            IT IS SO ORDERED.
22

23
     DATED: October 29, 2019                      /s/ John A. Mendez________________________
24
                                                  Hon. JOHN A. MENDEZ
25                                                UNITED STATES DISTRICT COURT JUDGE
26

27

28

                                                       1
                                              [PROPOSED] ORDER
